Citation Nr: 1235346	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as secondary to tinnitus.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Regional Office (RO) in St. Paul, Minnesota. The RO denied the Veteran's claim. 

The Veteran requested a personal hearing before a member of the Board on his June 2009 substantive appeal (VA Form 9). After requesting postponements, the Veteran informed VA through his authorized representative in June 2012 that he wished to withdraw his hearing request. The request for a hearing has been properly withdrawn. 38 C.F.R. § 20.702(e) (2011).

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed by the Board.

The issues of entitlement to a total disability evaluation based on individual unemployability (TDIU) and to service connection for depression have been raised by the Veteran. Although VA mailed him an April 2012 notification letter about those claims, the record does not reflect that either issue has been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that pertinent evidence remains outstanding. The issue must be remanded to the RO/AMC in compliance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last note within the (virtual) claims file is dated June 14, 2012. While this case is in remand status, the RO/AMC must gather any additional VA treatment records and associate them with the claims file.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The Veteran has reported undergoing testing by a private audiologist and has indicated that she determined that his headaches were etiologically related to his tinnitus. Although the claims file contains a letter from that audiologist, no treatment notes are associated with the record. A June 2012 VA note further reflects that the Veteran received a brain scan in association with a neurological consultation that was ordered due to his complaints of concurrent headaches and tinnitus - the scan revealed some circulatory changes that were referred to his private physician for follow-up. The Veteran's private treatment records may contain additional pertinent information. While this case is in remand status, the RO/AMC must provide the Veteran with authorizations for the release of these records. 

The Veteran has also informed VA that he had applied for disability benefits from the Social Security Administration (SSA). Although he reported being denied benefits in 1993, a May 2004 VA treatment note indicates that he was in the process of reapplying. The record does not reflect whether or not he is in receipt of such benefits, but, even if he was denied benefits, the SSA may have generated additional medical evidence while developing his claim. VA has a duty to obtain these records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain any pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment or examination occurring after June 14, 2012 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to, records from the Paparella Group and from Hearing Associates (Sara K. Downs, Au.D). Make at least two (2) attempts to obtain records from any identified sources. Associate available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. Subsequently readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is necessary and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



